DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites “it”. It is not clear what “it” is.
Claim 13 recites “a material configured for containing said gas mixture”. It is not clear if the material must be impermeable to the gas, or simply be capable of holding it for some temporary period of time.
Claim 13 recites “sealing the packaging”. It is not clear if the sealing occurs before or after the food and gas mixture have been added to the package.
Claim 17-20 recite “air” as one of the further gases. It is not clear if simply using air as the only gas would satisfy both claim 13 and 17, since air also includes carbon dioxide. It is not clear if a modified atmosphere is needed, or not.
Claims 21-22 recite “said pressure is applied in a variable manner over time”. It is not clear if this requires plural pulses or cycles, or whether simply increasing the pressure and releasing the pressure would satisfy the limitation.
 Claims 25-26 recite “the temperature is varied”. It is not clear if this requires plural predetermined temperature values, or whether simply maintaining a temperature with minor fluctuations would satisfy the claim.
Claim 32 recites “the packaging comprises ascorbic acid”. It is not clear if the ascorbic acid is simply part of the food, or if it is somehow integrated with the packaging material.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-20, 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Yuan et al [US 2005/0089610A1] in view of Rasanayagam et al [US 2008/0171116A1].
Yuan et al teach a method to disinfect foods comprising inserting food and a gas mixture into a container (paragraph 0019, 0027), sealing the container (paragraph 0031), compressing the container with a pressure of 30 to 200,000 psi, or 0.2-1,379 MPa, and temperature of 0-70°C (paragraph 0029-0030), achieving super-critical carbon dioxide (paragraph 0019), using 0.2-99% carbon dioxide (paragraph 0028), the gas mixture also including N2, O2, and/or CO (paragraph 0028), and a treatment time of 1-30 minutes (paragraph 0032).
Yuan et al do not explicitly recite a pressure of 4-20 MPa at 25-50°C (claim 13).
Rasanayagam et al teach a method for pasteurizing pre-packaged food (title) by treating the pre-packaged foods in a vessel with carbon dioxide at a pressure of 1,040 psi, or 7.2 MPa, and a temperature of 87.9°F, or 
It would have been obvious to one of ordinary skill in the art to incorporate the claimed pressure and temperature values into the method of Yuan et al, in view of Rasanayagam et al, since both are directed to methods for reducing pathogens in packaged foods by use of super-critical carbon dioxide, since Yuan et al already included the broad ranges of 30 to 200,000 psi, or 0.2-1,379 MPa, and 0-70°C (paragraph 0029-0030), since packaged foods were commonly treated with super critical carbon dioxide at 1,040 psi, or 7.2 MPa, at 87.9°F, or 31°C to achieve super-critical carbon dioxide (paragraph 0009-0014) as shown by Rasanayagam et al, since the claimed values would have been used during the course of normal experimentation and optimization procedures due to factors such as the type of food, the size and shape of the food, and/or the desired degree of pathogen reduction in the method of Yuan et al, in view of Rasanayagam et al.
Claims 21-22, 25-26, 30-31 are rejected under 35 U.S.C. 103 as being unpatentable over Yuan et al, in view of Rasanayagam et al, as applied above, and further in view of Garwood [US 2006/0292274A1].
Yuan et al and Rasanayagam et al teach the above mentioned concepts. Yuan et al does not explicitly recite varied pressure (claim 21-22), varied temperature (claim 25-26), and plural cycles with different pressure and temperature values (claim 30-31). Garwood teaches a method for reducing microorganisms (title) by treating food with super critical or dense carbon dioxide using plural cycles of pressure and temperature (paragraph 0025). It would have been obvious to one of ordinary skill in the art to incorporate the claimed pressure and temperatures . 
Claims 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Yuan et al, in view of Rasanayagam et al, as applied above, and further in view of Yuan et al [US 2004/0033296A1].
Yuan et al (‘610) and Rasanayagam et al teach the above mentioned concepts. Yuan et al (‘610) also included a water-jacketed pressure vessel (paragraph 0037). Yuan et al (‘610) do not explicitly recite a watertight reactor with a liquid loading and unloading system (claim 27), the reactor heated by electrical resistance, electromagnetic field, or ultrasound (claim 28). Yuan et al (‘296) teach a pressure processing method comprising a water-tight reactor with a water jacket for temperature control (Figure 3; paragraph 0049). It would have been obvious to one of ordinary skill in the art to incorporate the claimed reactor structure into the invention of Yuan et al (‘610), in view of Yuan et al (‘296), since both are directed to methods of pressure treating food products, since Yuan et al (‘610) already included a water-jacketed pressure vessel (paragraph 0037) but simply did not describe it in detail, since pressure reactors commonly included a water-tight reactor with a water jacket for temperature control (Figure 3; paragraph 0049) as shown by Yuan et al (‘296), since heated water was commonly produced by electrical resistance heaters of domestic water heaters, and since the claimed features would have provided a simple and reliable means for supplying the high pressure fluid and heat-transfer fluid in the system of Yuan et al (‘610).
Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Yuan et al, inview of Rasanayagam et al, as applied above, and further in view of Palaniappan et al [US 2008/0268108A1].
Yuan et al and Rasanayagam et al teach the above mentioned concepts. Yuan et al do not explicitly recite ascorbic acid (claim 32). Palaniappan et al teach a method for packaging guacamole which included the addition of ascorbic acid to reduce the pH (paragraph 0018). It would have been obvious to one of ordinary skill in the art to incorporate the claimed ascorbic acid into the invention of Yuan et al, in view of Palaniappan et al, since both are directed to methods of packaging foods, since Yuan et al simply did not mention all of the possible ingredients, since ascorbic acid was commonly used to reduce the pH of food products and inhibit pathogens (paragraph 0018) as shown by Palaniappan et al, and since a lowered food pH would have helped provide better preservation of the food product of Yuan et al.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DREW E BECKER whose telephone number is (571)272-1396. The examiner can normally be reached 8am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DREW E BECKER/Primary Examiner, Art Unit 1792